Citation Nr: 0712765	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for panic 
disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from January 7, 1971 to 
January 27, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board previously remanded this matter in November 2006.  
The veteran was scheduled for a videoconference hearing in 
March 2007 but failed to appear for that hearing.


FINDINGS OF FACT

1.  In a September 2000 rating decision, the RO denied 
service connection for panic disorder.  

2.  The veteran did not perfect an appeal of the September 
2000 decision.

3.  The evidence received since the September 2000 rating 
decision is neither cumulative nor redundant, and by itself 
or considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for panic disorder.  

4.  Panic disorder manifested during service.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for panic 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3. Panic disorder was incurred in service.  38 U.S.C.A. §§  
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10. 

A.  Duty to Notify

A November 2002 letter to the veteran described the 
information and evidence necessary to substantiate a claim 
for service connection.  This letter advised the veteran of 
VA's duty to assist with the development of her claim, 
including what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.   
This letter advised the veteran to submit any pertinent 
evidence in her possession.  

With respect to the notification requirements set forth in 
Kent, the November 2002 letter stated that the veteran's 
service connection claim was previously denied due to a lack 
of evidence of service incurrence or aggravation of panic 
disorder and explained that new and material evidence would 
be required to reopen the previously denied claim.  This 
letter stated that the veteran's service connection claim 
could only be reopened upon the submission of evidence that 
the claimed disability arose during service or became worse 
in service.   

The Board finds that the duty to notify has been satisfied in 
this case. All the VCAA requires is that the duty to notify 
is satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The  record in this case includes 
service medical records, and post-service VA and private 
medical records.  The veteran has also been afforded a VA 
examination, from which an opinion has been obtained.  It 
does not appear that any relevant evidence remains 
outstanding.  The Board therefore finds that the duty to 
assist has been satisfied in this case.

II.  Analysis of Claims

A.	New and Material Evidence

In a September 2000 rating decision, the RO denied service 
connection for panic disorder.  The RO based its denial on a 
finding that treatment for panic disorder was not shown 
during service.  In deciding the veteran's claim, the RO 
considered the veteran's service medical records, post-
service private treatment records and statements submitted by 
the veteran.

The veteran did not timely appeal the September 2000 decision 
to the Board.  The September 2000 rating decision is 
therefore final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

In September 2002, the veteran sought to reopen the claim for 
service connection for panic disorder by submitting a 
statement and medical records.  A claim that is the subject 
of a prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis with consideration given to all of the evidence of 
record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable probability of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans,  
9 Vet. App. at 273.  This evidence is presumed credible for 
the purposes of reopening the appellant's claim, unless it is 
inherently false or untrue, or if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the veteran's 
claims file since the prior final denial includes VA 
outpatient medical records, an opinion from a VA 
psychiatrist, a report of a VA examination and statements 
submitted by the veteran.  

The Board finds that the evidence is both new, as it was not 
previously submitted to agency decisionmakers.  The Board 
also finds that this evidence is material to the veteran's 
service connection claim.  The VA examination report and VA 
outpatient records contain medical opinions regarding the 
etiology of the veteran's panic disorder.  Such evidence was 
lacking at the time of the prior final denial.  Having 
determined that new and material evidence has been received, 
the Board may reopen the veteran's claim for service 
connection for panic disorder.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for panic disorder is reopened.  
To that extent only, the appeal is granted.



B.  Service connection for panic disorder.

The veteran had active service from January 7, 1971 to 
January 27, 1971.  She contends that she currently suffers 
from panic disorder that began during her active duty 
service.  

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. § 
3.303(d) (2006).

Service connection may be presumed for certain diseases, 
including psychoses, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).   

Because the veteran in this case served for less than 90 
days, service connection for panic disorder may not be 
granted on a presumptive basis.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999);  see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).
A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records show that no psychiatric conditions 
were noted during the veteran's entrance examination.  A 
report of medical history indicates that the  veteran denied 
anxiety or nervous trouble.  Records show that the veteran 
reported with complaints of nervousness shortly after entry 
into service.  A January 13, 1971 treatment record shows that 
the veteran reported a history of a nervous condition and 
dizzy spells.  In a section labeled, "remarks," the veteran 
wrote that she had frequent black outs and was prescribed 
tranquilizers.  Records show that the veteran was referred 
for neuropsychiatric evaluation due to her   Due to these 
complaints, the veteran was referred to a neuropsychiatric 
unit for evaluation.  

A report of a neuropsychiatric evaluation, dated January 21, 
1971, indicates that the veteran complained that she was not 
able to sleep.  She  reported a previous history of nervous 
problems.  The examiner noted that the veteran  showed no 
enthusiasm or motivation for training.  The examiner also 
noted that the veteran felt that continued training would 
cause a breakdown.  The examiner recommended that the veteran 
be separated from service.       

The post-service evidence in this case includes private 
medical records, VA outpatient treatment records and a VA 
examination report.  These medical records demonstrate a 
current diagnosis and ongoing treatment for panic disorder.  
As noted previously, a grant of service connection requires 
evidence of (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson, 
supra.  In this case, the evidence shows that the veteran had 
complaints of nervous problems during service and that she 
has a current diagnosis of panic disorder.   The Board must 
therefore determine whether the medical evidence provides a 
nexus between the veteran's service and the claimed 
condition.  

An October 2002 opinion from a VA psychiatrist who has 
treated the veteran favors service connection.   In that 
opinion, the psychiatrist stated that the veteran developed 
panic disorder in the military.  She further opined that the 
veteran's psychiatric disorders and resultant disability are 
due to panic disorder and comorbid depression dating from her 
military service.

The veteran underwent a VA examination in January 2003.  The 
examiner reviewed the claims file and interviewed the 
veteran.  The veteran reported that she was fearful and 
sleepless during service.  The veteran reported that, after 
service, she sought treatment for panic attacks in 1972.  The 
veteran reported ongoing psychiatric and psychological care 
for treatment of  panic attacks.  The examiner diagnosed 
chronic panic disorder.  The examiner opined that it is at 
least as likely as not that the veteran's panic disorder and 
depression are related to service.  The examiner stated that 
this opinion was based on a review of medical records, which 
showed a referral to a neuropsychiatric unit in January 1971 
for insomnia, lack of motivation and nerve problems.

Given the evidence discussed above, the Board concludes that 
the evidence favors the veteran's claim for service 
connection for panic disorder.  The veteran complained of 
nervousness during service, and two competent medical 
opinions have concluded that the veteran currently has panic 
disorder that is related to service.  Therefore, service 
connection is warranted.






ORDER

Service connection for panic disorder is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


